DETAILED ACTION
The purpose of this Office Action is to correct the 103 rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 8-3-21 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 7-30-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There is explanation of the relevance for any of the Non-Patent Literature Documents.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Assembling a Razor Cartridge.
The disclosure is objected to because of the following informalities:
On page 4 line 28, the phrase “rear wall 37” should be replaced with “rea wall 35”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 7 lines 6-7, the phrase “positioning the cutting edge at least 0.5mm below a plane tangent to the top surface of the front wall and the top surface of the rear wall” is unclear and does not appear to be supported.  Figures 4 and 5 and Specification page 5 lines 2-3 and page 6 lines 9-10 all clearly disclose the cutting edges being “above” and not below this plane.  It is unclear what structure allows for the cutting edge to be considered below the plane.
With regards to claims 7 and 12, the dimensions “at least 0.5mm” and “at least 1.75mm” are unclear in light of the paragraph on page 8 lines 10-14 of the specification.  This paragraph says the term “about” should be interpreted into all values.  It is unclear how to interpret the dimensions above in light of this paragraph.  This paragraph has not given any insight on what can and cannot be considered “about” the claimed dimensions.  For example, 1.5mm could be considered about 1.75mm.  The limitation says “at least” 1.75mm but in light of the page 8 paragraph the “at least” is no longer the lower boundary?  Without any definition of what “about” can and cannot be and since all dimensions that do not have an “about” preceding the dimension are to be considered “about”, the dimensions are indefinite.       
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, it is unclear what structure allows for the cutting edge to be below the plane.
With regards to claim 7 line 6, the phrase “positioning the cutting edge” is unclear.  Claim 7 discloses “mounting” the blade on line 4.  As written, the positioning step is in addition to the mounting step which means you first mount the blade and then separately position the cutting edges which does not appear to be supported.  The positioning and mounting steps appear to be the same step and the limitations should be combined where “when the blade is being mounted it is positioned…”.
With regards to claim 7, the mounting of the cage is unclear in that that mounting does not acknowledge contact between the cutting edge and the cage which appears to be the only way it is supported.  Since the blade with a cutting edge is mounted into the base, the cage being mounted on the base would result in an engagement between the cage and cutting edge.  
Claim 9 recites the limitation "the front face" online 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 introduces the “front face” limitation and claim 9 depends from claim 7.

With regards claim 11, the phrase “a second blade” is unclear.  Claim 7 discloses “at least one blade” which opens the door for further definition as being more than one blade.  As written, the claim 11 blade is not part of the “at least one blade” disclosure.  Should claim 11 disclose “the at least one blade is two blades”?  
With regards to claim 12, the phrase “positioning the cutting edges” is unclear.  Claims 7 and 11 discloses “mounting” the blades.  As written, the positioning step is in addition to the mounting step which means you first mount the blades and then separately position the cutting edges which does not appear to be supported.  Claim 12 disclose “said mounting the at least one blade and said mounting the second blade further comprises positioning the cutting edges”.      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected, as best understood, under 35 U.S.C. 103 as being obvious over Oglesby et al. (2014/0026424) in view of Drori (9,919,441).
With regards to claims 7, 11, and 12, Oglesby et al. disclose a method of assembling a shaving razor cartridge providing a base (Fig. 3) having a front wall with a top surface (40) and a rear wall with a top surface (42), mounting at least one blade (28) having a cutting edge (32) to the base between the front and rear walls (Fig. 3), positioning the cutting edge (32) at least 0.5mm below a plane tangent (Fig. 3, paragraph [0035] line 4-5, eL (500µm = 0.5mm), Ps), mounting a second blade having a cutting edge to the base (36, 38), and positioning the cutting edge at least 1.75mm apart (paragraph [0051], st =1500µm = 1.5mm which is considered “about” 1.75mm in light of page 8 lines 10-14 of Applicant’s specification).
However, with regards to claims 7-10, Oglesby et al. fail to disclose mounting a cage having a plurality of ribs to the base, mounting a front face of the cage in front of the front wall of the base, positioning a lower wall of the front face a vertical distance below the cutting edge, and fixing the cage to the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724